NO.     93-138
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1993


CAROL SAGAN,
            Plaintiff and Appellant,
     -vs-
PRUDENTIAL INSURANCE COMPANY
OF AMERICA,
            Defendant and Respondent.



APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Robert J. Vermillion: Smith, Walsh, Clarke &
                 Gregoire, Great Falls, Montana
            For Respondent:
                 William D. Jacobsen and John D. Stephenson, Jr.;
                 Jardine, Stephenson, Blewett & Weaver, Great Falls
                 Montana


                                     Submitted on Briefs:   July 1, 1993
                                                 Decided:   August 5, 1993
Fi



                                    Clerk
Justice Karla M. Gray delivered the Opinion of the Court.


      In this action by the beneficiary of a life insurance policy
against an insurer, we conclude that 5 33-20-121(2), MCA, must be
read into an insurance policy containing an otherwise valid suicide
exclusion.   Therefore, we affirm.
      The facts of this case are not in dispute.         Prudential
Insurance Company of America (Prudential) issued a life insurance
policy to Samuel Sagan on July 1, 1989, providing for payment of
$50,000 in benefits upon his death.   Samuel Sagan died on September

22,   1990, as a result of suicide.   Carol Sagan (Sagan) is Samuel
Sagan's widow and the named beneficiary under the Prudential life
insurance policy.
      Sagan submitted a claim for the policy benefits.   Prudential
denied the claim,   relying on a suicide exclusion in the policy
which provided that if the insured died by suicide within two years
from the issue date, Prudential would pay out no more than the sum
of the premiums paid.       At the time it denied Sagan's claim,
Prudential tendered to her a check in the amount of $802.71,
representing the sum of the premiums paid plus interest: Sagan
refused the tendered check.
      Sagan commenced this action against Prudential in the Eighth
Judicial District Court, Cascade County, seeking the full $50,000
benefit under the policy.     She alleged that the policy did not
comply with § 33-20-121(2), MCA, which requires life insurance
policies with suicide exclusions to provide for payment of an

                                  2
amount not less than the commissioner's reserve value in the event
of death under circumstances to which the suicide exclusion

applies.     She further alleged that compliance with the statute was

not waived by the Montana Commissioner of Insurance and that the

Commissioner did not specifically approve the nonconforming *'sum of

the premiums" provision in Prudential's policy. Absent compliance,

waiver or approval, Sagan asserted entitlement to the full $50,000

benefit on the basis that, pursuant to § 33-15-315, MCA, the policy

was to be construed as though the suicide exclusion provision did

not exist.
     Both parties moved for summary judgment. They filed an Agreed

Statement of Facts and agreed that there were no material facts in

dispute.

     The District Court determined that Prudential was entitled to

summary judgment as a matter of law, granted Prudential's motion,

and entered judgment accordingly.      Sagan appealed.
     Sagan asserts a number of legal errors by the District Court.

This case can be resolved, however, by addressing only her final

argument: that the District Court erred in reading 5 33-20-121(2),

MCA, into the policy by operation of law.      Our standard of review

of a trial court's conclusions of law is whether the conclusions

are correct.     Steer, Inc. v. Dep't of Revenue (1990), 245 Mont.
470, 475, 803 P.2d 601, 603.
     Section 33-20-121(1)(v), MCA, expressly permits life insurance

policies to exclude or restrict coverage in the event of a death

resulting from suicide within two years of the date of issue of the


                                   3
policy.      The Prudential policy at issue here contained such a
suicide exclusion.     Moreover, Samuel Sagan's death as a result of
suicide within two years after the issuance of the policy is not
disputed.     Thus, the suicide exclusion is applicable here.
     Section 33-20-121(Z), MCA, requires a policy containing an
authorized suicide exclusion also to provide that, in the event of
a death under the oircumstances to which the exclusion applies, the
insurer must pay an amount not less than that determined according
to the Commissioner's reserve valuation method.         Prudential's
"return of premiums" language does not mirror the language of 5 33-
20-121(2),    MCA;   nor does it expressly guarantee payment of an
amount not less than the reserve value amount.     It is undisputed,
however, that the amount Prudential tendered to Sagan exceeds the
amount of payment required by utilizing the methodology contained
in § 33-20-121(2), MCA.
     The District Court determined that § 33-15-315, MCA, required
that the Commissioner's reserve value provision of § 33-20-121(2),
MCA, be read into the Prudential policy.     While Sagan agrees that
§ 33-15-315, MCA, is applicable, she         argues that a proper
application of the statute to the policy before us results in
invalidating the entirety of the suicide exclusion rather than
reading the reserve value provision into the policy.       We cannot
agree.
     Section 33-15-315, MCA, provides in pertinent part:
     Any insurance policy . . . which contains any condition
     or provision not in compliance with the requirements of
     this code shall not be thereby rendered invalid but shall
     be construed and applied in accordance with such
                                   4
       conditions and provisions as would have applied had such
       policy . . . been in full compliance with this code.
The statute codifies general principles of insurance law contained
in both case law and leading insurance authorities.       As long ago as
our decision in Lee v. Providence Washington Ins. Co. (1928),        82
Mont. 264, 276, 266 P. 640, 644, we concluded that the provisions
of insurance statutes are to be read into an insurance policy as
though written therein:          our decisions on that question    have
remained   consistent.    See,    e.g., First Sec.   Bank of Bozeman v.
Goddard (1979), 181 Mont. 407, 414, 593 P.2d 1040, 1044.        Leading
authorities in the field of insurance law agree:
       Contracts of insurance . . . are presumed to have been
       made with reference to the law of the land, including the
       statutory laws which are in force and are applicable, and
       such statutes . . . enter into and become a part of the
       contract as much as if they were actually incorporated
       therein.   Provisions of an insurance code are in the
       nature of special provisions pertaining to insurance
       contracts, which are superimposed upon those provisions
       of law which cover contracts generally.
1 Couch on Insurance 2d (Rev. ed) 5 13:6.        See also 13 Appleman,

Insurance Law and Practice (1976 ed.) 5 7382.
       The role of the courts in construing a statute is to determine
what is in terms or substance contained therein.       Section l-2-101,
MCA.   Our primary tool for ascertaining the legislature's intent is
the plain meaning of the words used.         Dorn v. Bd. of Trust. of
Billings Sch. Dist. (1983), 203 Mont. 136, 144, 661 P.2d 426, 430.
       The legislative intent in enacting § 33-15-315, MCA, is clear
from the words used.     The plain meaning of 5 33-15-315, MCA, is to
give effect to insurance policies and provisions to the fullest
extent possible by reading statutory provisions into them to
                                      5
achieve full compliance with the insurance code.              Nothing in the
plain language of the statute supports applying it to invalidate
policy    provisions.

     Here, the policy contains a plain and clear suicide exclusion

specifically permitted by § 33-20-121(1)(v),           MCA. Pursuant to that

provision,    both Samuel Sagan and Prudential contemplated an

exclusion from coverage for death by suicide within two years. The

policy also contemplates some payment to the beneficiary in the

event of such a suicide.         While the payment provided for in the

policy in the event of a suicide arguably does not expressly comply

with 5 33-20-121(2), MCA, the parties clearly contemplated payment

in an amount much reduced from the total benefit amount in the

policy.      Under these circumstances, we conclude that application
of § 33-15-315, MCA, to the policy at issue mandates reading the

provisions of § 33-20-121(Z),         MCA, into the policy.           In this

manner, the arguably nonconforming payment in the event of suicide

provision does not render any portion of the policy invalid:

instead,    the 5 33-20-121(2), MCA, provision is included in the

policy so as to bring the entirety of the suicide exclusion and the

policy itself into full compliance with Montana's insurance code.

This is the mandate of 5 33-15-315, MCA.

     Sagan argues that reading 5 33-20-121(2), MCA, into the policy

rather than invalidating the entire suicide exclusion is justified

only if the insurance code is designed to protect insurers rather

than insureds and their beneficiaries.           She asserts in conclusory

fashion    that   the   legislature   intended   the   insurance   statutes   in


                                       6
general and § 33-15-315, MCA, in particular, to protect insureds
and not the insurance industry.   In this regard, she cites several
cases purporting to require a liberal construction of the statute.
     Sagan's arguments are flawed.      As discussed above, 5 33-15-
315, MCA, requires no real interpretation: it is plain and clear on
its face and is not in accord with the construction Sagan advances.
To accept her argument that 5 33-15-315, MCA, requires voidinq a
suicide exclusion expressly permitted by statute would contravene
the plain language contained therein by invalidating rather than
effectuating provisions clearly contemplated by the parties.
     Nor does the plain language of the statute indicate that its
purpose is to falvor either party to an insurance policy; the
statutory language is entirely neutral.       Only   where   legislative
intent cannot be determined from the content of the statute may we
properly refer to legislative history. -, 661 P.2d at 430.
                                       Dorn
     Moreover, the cases relied on by Sagan to support her "liberal
construction" theory are inapposite.    Neither Attix v. Robinson (D.
Mont. 1957), 155 F. Supp. 592, nor State ex rel. School, Etc. v.
Board of County Com'rs, Etc. (1978), 180 Mont. 285, 590 P.2d 602,
stands for the proposition that insurance statutes which are clear
on their face should be V1liberally    construed."
     Attix was an action for refund of federal estate taxes
involving the Technical Changes Act of 1953.     The Act was remedial
in nature and, being unable to ascertain its purpose from its plain
language, the federal district court relied on the "general rule
that relief or remedial provisions must be liberally construed to

                                  7
effectuate the objective sought." 155 F. Supp. at 596.       State ex
rel. School. Etc. was a Subdivision and Platting Act case in which

we were called upon to            interpret such statutory language as

V8appropriate*V and "whenever necessary;"          we noted the Act's stated

purpose of protecting the public health, safety and general welfare

and   applied     the     principle   of    statutory     construction    that

legislation     enacted     for   such     purposes   should   be    liberally

construed. 590 P.2d at 605.         Neither   case   involved   insurance

statutes or unambiguous statutory language and, therefore, neither

has any application to the case before us.
      We hold that the District Court did not err in concluding that

5 33-20-121(2),    MCA,     must be read into the policy at issue by

operation of 5 33-15-315, MCA.

      Affirmed.




We concur:
                                     August 5, 1993

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Robert J. Vermillion, Esq.
Smith, Walsh, Clarke & Gregoire
P.O. Box 2227
Great Falls. MT 59403-2227

John D. Stephenson, Jr. & William D. Jacobsen
Jardine, Stephenson, Blewett & Weaver, P.C.
P.O. Box 2269
Great Falls, MT 59403


                                                ED SMITH
                                                CLERK OF THE SUPREME COURT